Nitial your offce action
DETAILED ACTION
This action is in response to the application filed on April 20, 2020. Claims 1-10 are pending. Of such, claims 1-10 represent a method directed to secure causality discovery. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “with others of the plurality of party computing systems” in line 2-3. It is not clear whether this is intended to refer to the same “others of the plurality of party computing systems in Claim 2. 
Claim 5 recites “with others of the plurality of party computing systems” in line 2-3. It is not clear whether this is intended to refer to the same “others of the plurality of party computing systems in Claim 4. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 recites a computer readable medium that performs the functionality of Claim 1. However, the computer readable medium is not recited in claim 1 and is in non-conforming format for a dependent claim as it does not further narrow claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the identified claim limitation(s) that recite(s) an abstract idea without significantly more. 
Claim 1 recites statistical modeling intended to determine a statistic performed amongst multiple parties. The limitation of performing the modeling, as drafted, is a process that, under its broadest reasonable interpretation, that merely covers mathematical calculations using mathematical formulas. That is nothing in the claim element precludes the step of performing the statistical 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – a processor and memory to perform both the creating a matrix and generating a statistical model. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating random numbers or performing mathematical operations on variables) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and a memory to perform both the computation and generating the statistical model amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claims 2-10 are dependent on independent claim 1 and similarly do not present any additional limitations that would integrate the judicial exception into a practical application. Furthermore, no additional elements are added that impose any meaningful limits on practicing the abstract idea other than generic computer components. For this reason, claims 2-10 are also rejected based on their dependency on claim 1 and not for resolving the deficiencies identified in the rejection of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saini et al. (United States Publication 2016/0148223), hereinafter referred to as Saini, in view of Laine et al (United States Publication 2018/0268306), hereinafter referred to as Laine.
Regarding Claim 1, Saini discloses:
A method performed by a plurality of networked party computing systems (in ¶ 54, Saini discloses “The method describes an example procedure for enabling a predictive model to be generated”), each computer system having at least one processor and a memory (In ¶ 73, Saini discloses “computing device includes a bus that directly or indirectly couples the following devices: memory, one or more processors”), the method comprising: creating a secret shared matrix based on secret data of each of the plurality of party computing systems (in ¶ 34, Saini discloses “The collected data can be represented in the form of one or more matrices or data sets”), wherein the secret shared matrix comprises a plurality of time-shifted sequences of data from each of an independent time series of data and a dependent time series of data (in ¶ 45, Saini discloses “In some cases, an initial data set of observed features can be modified to include lag variables as features”); computing, based on the secret shared matrix and in a secure multi-party computation, a secret shared model for predicting the dependent time series of data based on the independent time series of data (in ¶ 16, Saini discloses “As using an appropriate set of features to generate a forecasting model can provide more accurate forecasting results, embodiments of the present invention are directed to generating forecasting models using causality-based feature selection.”); and using the secret shared model to determine a statistic for one of the plurality of time-shifted sequences of data from the independent time series as a predictor of the dependent time series of data (in ¶ 37, Saini discloses “Forecasting models can be used to generalize or predict an outcome or score for a metric of interest” and in ¶ 39, Saini discloses “wherein y is a dependent variable for which an outcome is predicted (i.e., target metric), x is a feature (e.g., independent variable)”).
Saini does not explicitly teach the limitation of the use of multi-party computations. 
However, Laine discloses the following limitation:
configured to perform secure multi-party computations (In ¶ 22, Laine discloses “a multiparty computation system (“multiparty system”)  connected to a network”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Saini’s approach by utilizing Laine’s approach of utilizing a multi-party computation system rather than sharing full data sets as the motivation would protect the raw data from an individual data set from being exposed across the different source systems (see Laine ¶ 25).
	Regarding Claim 2, the combination of Saini in view of Laine discloses:
	The method of claim 1, wherein a first of the plurality of party computing systems secret shares the independent time series of data with others of the plurality of party computing systems (in ¶ 23, Saini discloses “each of the data sources 102A, 102B, and 102X provide a data collection center 104 with data describing web traffic” and in ¶ 31, Saini further discloses “The collected data can be stored in a storage area, such as a database, for reference by the model generation tool, analysis tool, and/or user device”).
	Regarding Claim 3, the combination of Saini in view of Laine discloses:
The method of claim 2, wherein a second of the plurality of party computing systems secret shares the dependent time series of data with others of the plurality of party computing systems (in ¶ 23, Saini discloses “each of the data sources 102A, 102B, and 102X provide a data collection center 104 with data describing web traffic” and in ¶ 31, Saini further discloses “The collected data can be stored in a storage area, such as a database, for reference by the model generation tool, analysis tool, and/or user device”).
	Regarding Claim 4, the combination of Saini in view of Laine teach all the elements of the current invention as detailed with respect to claim 1 as referenced above. 
	However, Saini does not explicitly disclose the use of sharing a portion of the time series data set. 
	Laine discloses the method of claim 1, wherein each of a first and a second of the plurality of party computing systems secret shares a portion of the independent time series of data with others of the plurality of party computing systems (In ¶ 30, Laine discloses “The source system 102a maintains a data set 108a, and the source system 102b maintains a data set 108b” and in ¶ 31, Laine further discloses “The local module 110a for the source system 102a, for example, determines a set of first local splits”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Saini’s approach by utilizing Laine’s approach of utilizing a multi-party computation system and share splitting rather than sharing (see Laine ¶ 25).
Regarding Claim 5, the combination of Saini in view of Laine teach all the elements of the current invention as detailed with respect to claim 1 as referenced above. 
	However, Saini does not explicitly disclose the use of sharing a portion of the time series data set. 
	Laine discloses the method of claim 4, wherein a third of the plurality of party computing systems secret shares the dependent time series of data with others of the plurality of party computing systems. (In ¶ 27, Laine discloses “one or more of the source systems 102 and the multiparty system 104 may be implemented as part of a single, multifunctional system to perform various aspects of using different data sources for a predictive model described herein”, using the multi-party computation process, one can introduce multiple computing systems to provide additional data to the matrix).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Saini’s approach by utilizing Laine’s approach of utilizing a multi-party computation system and share splitting rather than sharing full data sets as the motivation would protect the raw data from an individual data set from being exposed across the different source systems (see Laine ¶ 25).
Regarding Claim 8, the combination of Saini in view of Laine discloses:
The method of claim 1, wherein the statistic is predictive of Granger causality (in ¶ 18, Saini discloses “Granger Causality can be used to identify features causally related to a target metric”).
Regarding Claim 9, the combination of Saini in view of Laine discloses:
(in ¶ 23, Saini discloses “Each of data sources 102A, 102B, and 102X is a data source, such as a web server or a client device, capable of providing data associated with website usage, for example, via a network”).
Regarding Claim 10, the combination of Saini in view of Laine discloses:
A non-transitory computer readable medium having instruction stored thereon, wherein the instructions, when executed by the plurality of networked party computing systems, cause the plurality of networked party computing systems to perform the method of claim 1 (in ¶ 71, Saini discloses “Embodiments of the invention may be described in the general context of computer code or machine-useable instructions” in addition, claim 10 is rejected for the same reasons of obviousness as used in Claim 1).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saini et al. (United States Publication 2016/0148223), hereinafter referred to as Saini, in view of Laine et al (United States Publication 2018/0268306), hereinafter referred to as Laine, and further in view of Cranmer et al. (United States Publication 2019/0206057), hereinafter referred to as Cranmer.
Regarding Claim 6, Saini and Laine teach all the elements of the current invention as detailed with respect to claim 1 as referenced above. 
	However, Saini and Laine do not explicitly disclose the determination of a Student’s test statistic.  
	Cranmer discloses the method of claim 1, wherein the statistic is a Student’s test statistic (t-statistic) (In ¶ 106, Cranmer discloses “To assess whether the structural features were recovered, t-tests were conducted”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Saini’s and Laine’s approach by utilizing (see Cranmer ¶ 106).
Regarding Claim 7, Saini and Laine teach all the elements of the current invention as detailed with respect to claim 1 as referenced above. 
	However, Saini and Laine do not explicitly disclose the determination of a probability value.  
	Cranmer discloses the method of claim 1, wherein the statistic is a probability value (p-value) (In ¶ 95, Cranmer discloses “The statistical cognitive model can output a probability according to the PDF associated with the statistical cognitive model”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Saini’s and Laine’s approach by utilizing Cranmer’s approach of determining the probability value when conducting predictive modeling as the motivation would be to the probability can provide a quantitative assessment of the instance of the probability of occurrence with respect to the predictive model (see Cranmer ¶ 95).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell, US Publication 2018/0103302, discloses a method to determine the integrity of system measurements using causality. 
Abe et al, US Publication 2011/0112998, discloses a system and method of regression modeling utilizing causality. 
Agrawal et al, US Publication 2019/0102718, discloses predicative analysis techniques using causality and time-shifted data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shadi Kobrosli/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492